                                                            1    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2
                                                                 TENESA S. POWELL, ESQ.
                                                            3    Nevada Bar No. 12488
                                                                 AKERMAN LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: tenesa.powell@akerman.com

                                                            8    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York, as Trustee for the
                                                            9    Certificateholders of CWALT, Inc.., Alternative
                                                            10   Loan Trust 2006-OA7, Mortgage Pass-Through
                                                                 Certificates, Series 2006-OA7
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                  UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                           DISTRICT OF NEVADA

                                                            14   BANK OF NEW YORK MELLON,                                 Case No.:     2:17-cv-02097-RFB-PAL
                                                            15                                    Plaintiff,
                                                                                                                          STIPULATION  AND     ORDER   TO
                                                            16   v.                                                       EXTEND TIME TO FILE RESPONSE TO
                                                                                                                          MOTION TO SET ASIDE DEFAULT
                                                            17   MERIDIAN    PRIVATE RESIDENCES                           JUDGMENT AND TO WITHDRAW ITS
                                                                 HOMEOWNERS ASSOCIATION, INVEST                           MOTION TO SET ASIDE DEFAULT
                                                            18   VEGAS, LLC,                                              JUDGMENT
                                                            19                                    Defendants.
                                                                                                                          [FIRST REQUEST]
                                                            20

                                                            21                Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                            22   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA7, Mortgage Pass-Through
                                                            23   Certificates, Series 2006-OA7 (BoNYM) and Invest Vegas, LLC stipulate as follows:
                                                            24                1.    Invest Vegas filed to its motion to set aside default judgment on April 30, 2019 [ECF
                                                            25   No. 27]. BoNYM's response was due on May 14, 2019.
                                                            26                2.    The parties hereby stipulate and agree BoNYM shall have until June 14, 2019 to file
                                                            27   its response to Invest Vegas' motion to set aside default.
                                                            28

                                                                 48919962;1
                                                            1                 3.   The parties further request that BoNYM's motion to extend time to file response to

                                                            2    motion to set aside default and default judgment filed on May 14, 2019 [ECF No. 32] be withdrawn.

                                                            3                 4.   BoNYM requests the extension to allow the undersigned counsel an opportunity to

                                                            4    obtain and review the file from prior counsel in order to meaningfully respond to Invest Vegas'

                                                            5    motion. This is the first request for an extension of this deadline and is not made for purposes of

                                                            6    undue delay.

                                                            7    Dated May 16, 2019
                                                            8
                                                                 AKERMAN LLP                                          STEVEN L. YARMY
                                                            9
                                                                 /s/Tenesa S. Powell_________________                 /s/Steven L. Yarmy__________________
                                                            10   NATALIE L. WINSLOW, ESQ.                             STEVEN L. YARMY, ESQ.
                                                                                                                      Nevada Bar No. 8733
                                                                 Nevada Bar No. 12125
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                      7464 West Sahara Avenue
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 TENESA S. POWELL, ESQ.                               Las Vegas, NV 89117
                                                                 Nevada Bar No. 12488
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 1635 Village Center Circle, Suite 200                Attorney for Invest Vegas, LLC
AKERMAN LLP




                                                            13   Las Vegas, Nevada 89134

                                                            14   Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York, as Trustee for the
                                                            15   Certificateholders of CWALT, Inc..,
                                                                 Alternative Loan Trust 2006-OA7, Mortgage
                                                            16   Pass-Through Certificates, Series 2006-OA7

                                                            17                                                  ORDER

                                                            18                IT IS SO ORDERED:
                                                            19
                                                                                                        _________________________________________
                                                            20                                          RICHARD F. BOULWARE, II
                                                                                                        UNITED STATES DISTRICT JUDGE
                                                            21

                                                            22                                                   May 21, 2019
                                                                                                        DATED: _________________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 48919962;1
